Per Curiam.

We have reviewed the record in this matter, and we observe that we publicly reprimanded respondent in Cleveland Bar Assn. v. Clower *153(1989), 41 Ohio St.3d 601, 533 N.E.2d 1058. We also note respondent’s complete failure to cooperate with this investigation and to rectify his clients’ complaints. Accordingly, we permanently disbar respondent from the practice of law and tax costs to him.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.